Citation Nr: 1208293	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-27 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than February 26, 2009, for the grant of service connection for bilateral hearing loss disability and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In this decision the RO granted service connection for bilateral hearing loss disability and tinnitus and assigned ratings of 0 percent and 10 percent respectively, effective February 26, 2009.  The Veteran disagrees with the effective date of these awards.  In December 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Claims for service connection for bilateral hearing loss disability and tinnitus were denied in October 2005.  Notice of this decision was sent to the Veteran and the representative in October 2005 and the notice was not returned as undeliverable.  
No appeal was received.  Thus, the October 2005 decision is final. 

2.  The Veteran has not rebutted the presumption of regularity with respect to the October 2005 notice of the denial of his claim for service connection for bilateral hearing loss disability and tinnitus.

3.  The next time the Veteran submitted a claim for service connection for bilateral hearing loss disability and tinnitus was on February 26, 2009. 

4.  There was no formal claim, informal claim, or written intent to file a claim for service connection for bilateral hearing loss disability and tinnitus between October 2005 and February 26, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 26, 2009, for the award of service connection for bilateral hearing loss disability and tinnitus have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As indicated above, this earlier effective date claim arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for bilateral hearing loss disability and tinnitus.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F. 3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notice provisions with regard to this earlier effective date claim is therefore unnecessary.

II.  Analysis

The Veteran seeks an effective date prior to February 26, 2009, for the grant of service connection for bilateral hearing loss disability and tinnitus.  More specifically, he asserts that the date should go back to the date he originally filed a claim for service connection for these disabilities in June 2005.  

The Veteran does not dispute that he did not appeal the October 2005 determination that denied his claim in June 2005, but asserts that the reason he did not file an appeal is that he never got notice of the decision in the first place.  He asserted in June 2009 that he never received any information after submitting his June 2005 claim.  He subsequently testified at the Board hearing in December 2011 that he received a letter from VA informing him that because he did not file a timely appeal, his case had been closed.  He said he was not aware of his appellate rights at that time.  He also confirmed that his mailing address was the address that VA had on file and had been his address for 35 years.  He reported having problems with the Post Office in the past and said that the biggest problem occurred between 1975 and 1980 when the Post Office delivered some international trade show invitations late, a week after the trade show.  He added that the Post Office does not guarantee that first class mail, such as that sent by VA, is actually delivered.  He also pointed out that VA sent him a letter informing him that his claims file had been misplaced and that assuming the claim file was reconstructed there is no way of knowing whether or not the notices were ever sent out.  The Veteran and his representative explained that they were not arguing against the presumption of regularity, but were simply pointing out that mistakes do happen within a large Federal Agency such as VA and there was "every possibility" that a mistake caused the notice not to be sent or be delivered.  

Under applicable criteria, the effective date of an award of compensation based on an original claim (received beyond one year after service discharge) or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a). 

Specifically, the effective date for an award of service connection based on a claim reopened after final disallowance will generally be the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than February 26, 2009, for the award of service connection for bilateral hearing loss disability and tinnitus.  The reasons follow.

With respect to the Veteran's essential argument that he did not receive the October 2005 decision letter, the claims file contains the October 2005 decision letter which is addressed to the Veteran informing him of the denial of his claim for service connection for bilateral hearing loss disability and tinnitus.  Moreover, the Veteran verified at the December 2011 Board hearing that the address on the decision letter was his correct address and had been his address for the last 35 years.  

The law requires only that the VA mail a notice and then presumes the regularity of the administrative process" in the absence of clear evidence to the contrary.  See Mindenhall v. Brown, 7 Vet, App. 271, 174 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (citing to United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 6, 71 L.Ed. 131 (1926)).  That is, the veteran must establish both that the mailing was returned as undeliverable and that there were other possible and plausible addresses that could have been used to contact him in order to rebut the presumption of regularity.  See Davis v. Principi, 17 Vet. App. 29 (2003); Mindenhall, supra.  While consideration has been given to the Veteran and his representative's assertions that mistakes in the Post Office do happen and that it is possible that a mistake had been made resulting in the October 2005 decision not being mailed or delivered, the mere assertion of the possibility that a mistake had been made in the administrative process does not constitute clear evidence to the rebut the presumption of regularity.  Simply put, there is nothing in the record (other than the Veteran has his representative's speculative assertions) that indicates that the October 2005 letter was not mailed and the decision was not returned as undeliverable.  (We also note that a copy of the notice was sent "cc" to the representative)  The Court has held that evidence of nonreceipt of a Board decision does not establish the "clear evidence" needed to rebut the presumption of regularity of the mailing.  Davis, supra.  As such, the Veteran has not rebutted the presumption of regularity with regard to the RO's issuance of the October 2005 decision letter informing him of the denial of his claims for service connection for bilateral hearing loss disability and tinnitus.

Furthermore, the Board finds that the June 2005 adverse decision became final because the Veteran did not appeal the decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103.  Moreover, the Board has thoroughly reviewed the evidence of record between June 2005 and February 2009 to see if the Veteran filed a formal claim, an informal claim, or expressed a written intent to file a claim for service connection for bilateral hearing loss disability and tinnitus, but finds nothing in the record to support such a finding that a claim was made.  See 38 C.F.R. § 3.1(p), 3.155.  Rather, following the June 2005 rating decision, the next time the Veteran submitted an application to reopen the claim for service connection for bilateral hearing loss disability and tinnitus was on February 26, 2009.  The RO reopened the claim and granted service connection for bilateral hearing loss disability and tinnitus, effective February 26, 2009.  There is simply no basis for awarding an effective date earlier than February 26, 2009 for the award of service connection for bilateral hearing loss disability and tinnitus.

Based on the foregoing, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than February 26, 2009, for the award of service connection for bilateral hearing loss disability and tinnitus.  As such, the benefit-of-the-doubt rule is not for application and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


